DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on November 9, 2020.  Claims 18-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.

Response to Arguments
Concerning the “Claim Rejections – 35 USC § 102” section on pages 4-6 of the Applicant’s Response filed on October 9, 2020, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Paul reference does not teach each and every limitation of claim 18, arguing that the valve member 530 is its own element and is not disclosed as identified with a portion of the frame located between section 510 and 520 therein failing to teach the claimed sections.  However, the examiner asserts that the applicant has too narrowly interpreted the term “portion”.  A “portion” is merely an arbitrary space defined within a larger space.  The applicant suggests that the claim explicitly recites three distinct portions, but there is no suggestion within the claims that the sections are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul, Jr (US 2008/0288055, hereinafter Paul).
Concerning claim 18, the Paul, Jr prior art reference teaches a replacement valve configured for implantation within an annulus of a native heart valve, comprising: a self-expanding wire mesh anchor member 500 (see Fig. 5; [0041], [0043], [0048]; e.g.) including an upstream portion forming a hollow upstream chamber (Figure 5; 520), a downstream portion forming a hollow downstream chamber (Figure 5; 510), and a generally cylindrical middle portion between the upstream portion and the downstream portion (Figure 5; arbitrarily defined bottom half portion of 530 may be interpreted as the middle portion given it is a portion that exists in the middle of the wire mesh anchor member); wherein the middle portion forms a longitudinally-oriented lumen extending between the upstream portion and the downstream portion (Figure 5; lumen of valve 530); wherein an outer extent of the upstream portion is greater than the diameter of the middle portion, and an outer extent of the downstream portion is greater than the diameter of the middle portion; a disc-shaped diaphragm (Figure 5; 530) that includes a fluid impermeable material (Figure 8; 810) disposed over a support ring (Figure 8; 812) disposed within a hollow downstream chamber of the anchor member, wherein the disc-shaped diaphragm is configured to move axially (and rotationally) to selectively permit and prevent fluid flow through the longitudinally-oriented lumen of the middle portion; and a fluid impermeable coating (see Paul’s Fig. 5 above and [0071]-[0072], e.g.) contiguously disposed on a portion of the upstream chamber, a portion of the hollow downstream chamber, and the middle portion between the upstream chamber and the hollow downstream chamber.
Concerning claim 19, the Paul reference teaches the replacement heart valve of claim 18, wherein the disc-shaped diaphragm is configured to move toward or away from the middle portion within the downstream chamber in response to a direction of fluid flow through the flap of 530 moves towards and away middle portion defined by the bottom half of 530).
Concerning claim 20, the Paul reference teaches the replacement heart valve of claim 19, wherein the anchor member 500 is configured to self-expand ([0041], [0043], [0048]; e.g.) from an elongated delivery configuration ([0088]; e.g.) to a radially expanded and longitudinally-shortened deployed configuration when unconstrained; wherein the anchor member 500 is capable of being positioned within a native heart valve in the deployed configuration, the anchor member 500 is configured to be capable to sandwich valve leaflets of the native heart valve between the upstream portion and the downstream portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        1/29/2021